               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

TONY JUSTICH,

                     Plaintiff,
v.                                                  Case No. 20-CV-1575-JPS

KEVIN CARR, JOHN TATE,
MICHAEL RIVERS, and JOHN DOES                                        ORDER
1-50,

                     Defendants.


       Plaintiff Tony Justich (“Plaintiff”) was an inmate confined at

Oshkosh Correctional Institution (“Oshkosh”) when he filed a pro se

complaint under 42 U.S.C. § 1983 alleging that Defendants violated the

Eighth and Fourteenth Amendment rights, as well as other state and

constitutional rights, of all persons incarcerated in Wisconsin facilities

under the custody of the Wisconsin Department of Corrections, due to the

conditions of Wisconsin prisons during the COVID-19 pandemic. (Docket

#1). Plaintiff seeks to make this a class action, with himself representing all

prisoners in the Wisconsin prison system. (Id. at 1-2). Additionally, Plaintiff

filed a motion for a preliminary injunction and for a temporary restraining

order. (Docket #4). This Order resolves Plaintiff’s pending motions,

addresses his request to proceed as a class, and screens his complaint.

1.     MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
       THE FILING FEE

       The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability



 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 1 of 10 Document 62
to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time as he is able. Id.

       On November 5, 2020, the Court permitted Plaintiff to pay an initial

partial filing fee of $23.72 from his release account. (Docket #14). Plaintiff

paid that fee on November 19, 2020. The Court will grant Plaintiff’s motion

for leave to proceed without prepaying the filing fee. (Docket #2). He must

pay the remainder of the filing fee over time in the manner explained at the

end of this Order.

2.     SCREENING THE COMPLAINT

       2.1     Federal Screening Standard

       Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556


                           Page 2 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 2 of 10 Document 62
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cnty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints

liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

       2.2    Plaintiff’s Allegations

       Plaintiff alleges that from January 1, 2020 until the present,

Defendants violated the Eighth and Fourteenth Amendment rights, as well

as other state and constitutional rights, of all persons incarcerated in

Wisconsin facilities under the custody of the Wisconsin Department of

Corrections. (Docket #1). Plaintiff states that Defendants did not properly

create, implement, or enforce policies that would prevent the spread of

COVID-19 in the prisons. (Id. at 5-8, 10-13). Additionally, Plaintiff alleges

that the conditions of confinement at the prisons during the COVID-19

pandemic created an environment that allowed the virus to spread easily.

(Id. at 4-5). Further, Plaintiff alleges that Defendants did not utilize the

various methods of releasing prisoners to prevent overcrowding in the




                           Page 3 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 3 of 10 Document 62
prisons. (Id. at 7-8). Lastly, Plaintiff requests that this case be certified as a

class action, with him representing over 20,000 inmates. (Id. at 8-10).

       2.3    Analysis

       First, the Court will address Plaintiff’s request for this case to be

certified as a class action and that he represent over 20,000 Wisconsin

inmates. The Court must deny Plaintiff’s request for class certification.

Under Rule 23(a)(4) of the Federal Rules of Civil Procedure, the class must

be provided adequate representation. Because of this requirement, courts

have repeatedly declined to allow pro se prisoners to represent a class in a

class action. See Howard v. Pollard, 814 F.3d 476, 478 (7th Cir. 2015); see also

Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (holding that it

would be plain error to permit an imprisoned pro se litigant to represent

his fellow inmates in a class action); Caputo v. Fauver, 800 F. Supp. 168, 169–

70 (D.N.J. 1992) (“Every court that has considered the issue has held that a

prisoner proceeding pro se is inadequate to represent the interests of his

fellow inmates in a class action.”); Fymbo v. State Farm Fire & Cas. Co., 213

F.3d 1320, 1321 (10th Cir. 2000) (“A litigant may bring his own claims to

federal court without counsel, but not the claims of others.”). Because

Plaintiff and his proposed class of 20,000 inmates are not represented by a

lawyer, the request for class certification will be denied at this time.

       Second, as Plaintiff drafted the complaint for the purpose of a class

action suit, the complaint does not state with specificity what claims apply

to Plaintiff, rather than the 20,000 Wisconsin inmates. See (Docket #1).

Instead, the complaint contains generalized allegations regarding all

prisons in Wisconsin and allegations regarding the policies put in place by

Defendants to regulate those prisons. (Id.) Plaintiff does provide more

specifics about his personal experience at Oshkosh, however, he does this


                           Page 4 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 4 of 10 Document 62
in a separate declaration which also serves as the basis of his motion for a

preliminary injunction and temporary restraining order. (Docket #5). As it

stands now, Plaintiff’s complaint fails to state a claim because it lacks

specific allegations regarding the actions or inactions of Defendants that

violated Plaintiff’s constitutional rights. “Individual liability under § 1983

requires ‘personal involvement in the alleged constitutional deprivation.’”

Minix v. Canarecci, 597 F.3d 824, 833–34 (7th Cir. 2010) (quoting Palmer v.

Marion County, 327 F.3d 588, 594 (7th Cir. 2003)).

       The Court will allow Plaintiff an opportunity to amend his complaint

to expound upon his allegations against Defendants. If he chooses to offer

an amended complaint, Plaintiff should provide the Court with enough

facts to answer the following questions: 1) what actions did each Defendant

take or not take that specifically violated Plaintiff’s constitutional rights;

and 2) what injury did Plaintiff sustain due to Defendants’ actions or lack

of action. Plaintiff’s amended complaint does not need to be long or contain

legal language or citations to statutes or cases, but it does need to provide

the Court and each Defendant with notice of what each Defendant allegedly

did or did not do to violate his rights.

       The Court is enclosing a copy of its complaint form and instructions.

Plaintiff must list all of the Defendants in the caption of his amended

complaint. He should use the spaces on pages two and three to allege the

key facts that give rise to the claims he wishes to bring, and to describe

which Defendants he believes committed the violations that relate to each

claim. If the space is not enough, Plaintiff may use up to five additional

sheets of paper.

       Plaintiff is advised that the amended complaint must bear the docket

number assigned to this case and must be labeled “Amended Complaint.”


                           Page 5 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 5 of 10 Document 62
The amended complaint supersedes the prior complaint and must be

complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th

Cir. 1998). In Duda, the appellate court emphasized that in such instances,

the “prior pleading is in effect withdrawn as to all matters not restated in

the amended pleading.” Id. at 1057 (citation omitted). In other words, a

piecemeal amendment is not permitted. If Plaintiff wishes to file an

amended complaint, he must include all of the allegations he wishes to

make in a single filing, without reference to other documents. If the

amended complaint is received, it will become the operative complaint in

this action, and the Court will screen it in accordance with 28 U.S.C. §

1915A.

3.     MOTION   FOR   PRELIMINARY                   INJUNCTION          AND
       TEMPORARY RESTRAINING ORDER

       On October 13, 2020, Plaintiff filed a motion for a preliminary

injunction and for a temporary restraining order, (Docket #4), and a

supporting declaration, (Docket #5). The motion states that the COVID-19

pandemic has created a high-risk situation to the health of Plaintiff (and all

other Wisconsin prisoners, as Plaintiff filed the motion along with a request

for class certification in his complaint) and will cause him irreparable harm.

(Docket #4). Plaintiff seeks to have Defendants and the Wisconsin

Department of Corrections: 1) lower the number of prisoners within the

Wisconsin prison system; 2) move prisoners to specific housing units if they

have tested positive for COVID-19; 3) have all prisoners in the Wisconsin

prison system evaluated for medically-based release; 4) utilize release

methods, “with the goals of releasing at least 500 of the [prisoners] within

30 days” and “an additional 2000 every six months” until the amount of


                           Page 6 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 6 of 10 Document 62
people confined in the Wisconsin prison system is 15,000; and 5) allow

medical personnel to support prisoners’ applications for medically-based

release without retaliation. (Docket #4-1; Docket #1 at 14-15).

       “To obtain a preliminary injunction, a plaintiff must show that:

(1) without this relief, it will suffer ‘irreparable harm’; (2) ‘traditional legal

remedies would be inadequate’; and (3) it has some likelihood of prevailing

on the merits of its claims.” Speech First, Inc. v. Killeen, 968 F.3d 628, 637 (7th

Cir. 2020) (quoting Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th

Cir. 2018)). “Mandatory preliminary injunctions—those ‘requiring an

affirmative act by the defendant’—are ‘ordinarily cautiously viewed and

sparingly issued.’” Mays v. Dart, 974 F.3d 810, 818 (7th Cir. 2020) (quoting

Graham v. Medical Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997)).

       To start, when Plaintiff filed his motion, the many COVID-19

vaccines had not yet been approved for use. However, now, the vaccines

are being distributed to the people confined in the Wisconsin Prison

system.1 As of August 18, 2021, 69.8% of the people in the care of the

Wisconsin Department of Corrections have been fully vaccinated.2

Additionally, there are only ten active COVID-19 cases in all facilities under

the control of the Wisconsin Department of Corrections and no active cases

where Plaintiff was incarcerated.3 “[F]ederal courts have acknowledged

that the deployment of the vaccine by the [Bureau of Prisons] significantly



       1 State of Wis. Dept. of Corrections, COVID-19 (Coronavirus): Persons in our
Care                                                                    Dashboard,
https://doc.wi.gov/Pages/COVID19(Coronavirus)/COVID19TestingDashboard.as
px (last visited August 18, 2021).
       2   Id.
       3   Id.


                           Page 7 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 7 of 10 Document 62
mitigates the assessment of risk.” United States v. Sims, No. 90-80492, 2021

WL 872218, at *3 (E.D. Mich. Mar. 9, 2021); see also United States v. Collins,

No. 17-20360, 2021 WL 869651, at *5 (E.D. Mich. Mar. 8, 2021) (“The

available medical records do not indicate that [the defendant] has himself

been vaccinated, but federal courts recently have held that the deployment

of the vaccine by the BOP significantly mitigates the assessment of risk.”);

United States v. McKay, No. 1:18-CR-00339-PAC-7, 2021 WL 807108, at *4

(S.D.N.Y. Mar. 3, 2021) (“Moreover, the BOP has begun vaccinating both

inmates and staff . . . . And with the BOP committed to vaccinating all

prisoners during the upcoming months, . . . [defendant] will eventually

receive the vaccine”) (internal quotation and citation omitted). With the

change in circumstances regarding the COVID-19 pandemic and vaccines,

the Court finds that Plaintiff has failed to show that without the relief

requested he will suffer irreparable harm.4 Therefore, the Court will deny

Plaintiff’s motion for a preliminary injunction and temporary restraining

order.

4.       CONCLUSION

         In sum, Plaintiff will not be permitted to proceed as the

representative of a class, and his complaint fails to state a claim. Plaintiff

will be permitted to file an amended complaint. Additionally, the Court will

deny Plaintiff’s motion for a preliminary injunction and temporary

restraining order, (Docket #4).




       Additionally, Plaintiff has failed to show he will suffer irreparable harm
         4

because he is now out of custody.


                           Page 8 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 8 of 10 Document 62
       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that the complaint fails to state a claim;

       IT IS FURTHER ORDERED that Plaintiff may file an amended

complaint that complies with the instructions in this order on or before

September 20, 2021. If Plaintiff files an amended complaint by the deadline,

the Court will screen the amended complaint under 28 U.S.C. § 1915A. If

Plaintiff does not file an amended complaint by the deadline, the Court will

dismiss this case based on his failure to state a claim in his original

complaint and will issue him a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that Plaintiff’s motion for a preliminary

injunction and temporary restraining order (Docket #4) be and the same is

hereby DENIED;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

blank prisoner complaint form and a copy of the guides entitled “Answers

to Prisoner Litigants’ Common Questions” and “Answers to Pro Se

Litigants’ Common Questions,” along with this order; and

       IT IS FURTHER ORDERED that Plaintiff must pay the $326.28

balance of the filing fee over time as he is able. His payments shall be clearly

identified by the case name and number assigned to this action. Plaintiff

may mail his payments to the Clerk's Office at Office of the Clerk, United

States District Court, Eastern District of Wisconsin, 362 United States

Courthouse, 517 E. Wisconsin Avenue, Milwaukee, Wisconsin 53202; and

       IT IS FURTHER ORDERED that Plaintiff must submit the original

document for each filing to the Court to the following address:


                           Page 9 of 10
 Case 2:20-cv-01575-JPS Filed 08/20/21 Page 9 of 10 Document 62
                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 20th day of August, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 10 of 10
Case 2:20-cv-01575-JPS Filed 08/20/21 Page 10 of 10 Document 62
